Citation Nr: 1801530	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has PTSD related to his active duty service.  In a July 2010 memorandum, the JSRRC Coordinator explained that it was unable to confirm the Veteran's alleged stressors, notably that he was trained to be a killing machine and that he experienced brainwashing, as the information pertaining to the Veteran's PTSD stressors was too general.

Most of the Veteran's private treatment records reflect a diagnosis of PTSD and indicate that his symptoms stem from a work related incident.  However, the Veteran submitted a private November 2016 treatment report which noted that the Veteran has a reported history of paranoia that he believed is due to his previous military training. 

Thus, remand is appropriate to determine whether the Veteran has any other psychiatric diagnoses, and if so, whether they are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an appropriate VA examination to determine the nature and etiology of his psychiatric disorder(s).  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should:

a) Identify the Veteran's current psychiatric diagnoses. 

b) For each diagnosis, state whether it is at least as likely as not that the diagnosis had onset during service or is otherwise related to service or an incident of service origin.

c) If PTSD is diagnosed, the examiner should state upon which stressor(s) that diagnosis is based.

The examiner should report all pertinent findings and provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  All opinions expressed should be accompanied by a supporting rationale.

2.  Then readjudicate the appeal.  If the claim is not granted in full, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




